Case 3:19-cv-00046-RGJ-CHL Document 16 Filed 09/16/19 Page 1 of 3 PageID #: 57




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

SARAH BISHOP,
                                                 Case No.: 3:19-cv-00046-RGJ-CHL
               Plaintiffs,

       v.



CAPITAL ONE BANK (USA), N.A.,

               Defendant.


                              AGREED ORDER OF DISMISSAL

       By agreement of the Plaintiff SARAH BISHOP (“Plaintiff”) and Defendant CAPITAL

ONE BANK (USA), N.A. (“Defendant”), pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), and the Court being sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       That all of Plaintiff’s claims in this action against Defendant are DISMISSED WITH

PREJUDICE, with each party to bear her or its own costs and fees.

       It is so ORDERED this 16th day of September, 2019.




                                                -1-

                                JOINT STIPULATION OF DISMISSAL
Case 3:19-cv-00046-RGJ-CHL Document 16 Filed 09/16/19 Page 2 of 3 PageID #: 58




AGREED TO:

THE LAW OFFICES OF JEFFREY LOHMAN, P.C.    BALLARD SPAHR LLP

By: /s/ Carlos C. Alsina                   By: /s/ Maria A. Gall (with permission)
    Carlos Alsina-Batista, Esq.                Maria A. Gall, Esq.
    4740 Green River Road, Suite 310           1980 Festival Plaza Dr., Suite 900
    Corona, CA 92880                           Las Vegas, NV 89135
    Tel: (866) 329-9217                        Tel: 702-471-7000
    Fax. (657) 246-1311                        Fax: 702-471-7070
    Email: CarlosA@jlohman.com                 Email: gallm@ballardspahr.com

COUNSEL FOR PLAINTIFF                      COUNSEL FOR DEFENDANT




                                          -2-

                             JOINT STIPULATION OF DISMISSAL
Case 3:19-cv-00046-RGJ-CHL Document 16 Filed 09/16/19 Page 3 of 3 PageID #: 59




                               CERTIFICATE OF SERVICE

       I certify that on September 16, 2019, a true and correct copy of the foregoing AGREED

ORDER OF DISMISSAL was filed using the CM/ECF system, which will provide notice to the

following:

Maria A. Gall, Esq.
Ballard Spahr LLP
1980 Festival Plaza Dr., Suite 900
Las Vegas, NV 89135
Tel: 702-471-7000
Fax: 702-471-7070
Email: gallm@ballardspahr.com

COUNSEL FOR DEFENDANT


                                                  /s/ Carlos C. Alsina
                                                  Carlos Alsina-Batista, Esq.
                                                  4740 Green River Road, Suite 310
                                                  Corona, CA 92880
                                                  Tel: (657) 363-3331
                                                  Fax. (657) 246-1311
                                                  Email: CarlosA@jlohman.com

                                                  COUNSEL FOR PLAINTIFF




                                            -3-

                               JOINT STIPULATION OF DISMISSAL
